        Case 2:20-mj-02102 Document 11 Filed on 12/08/20 in TXSD Page 1 of 2
                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                    ENTERED
                                                                                 December 08, 2020
                           UNITED STATES DISTRICT COURT
                                                                                 David J. Bradley, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                              CORPUS CHRISTI DIVISION


UNITED STATES OF AMERICA                      §
                                              §
VS.                                           § MAG JUDGE ACTION NO. 2:20-MJ-2102-001
                                              §
LAWRENCE HILL                                 §


 MEMORANDUM OPINION AND ORDER OF DETENTION PENDING TRIAL
         A detention hearing was held today in accordance with the Bail Reform Act, 18

U.S.C. § 3142(f). The following requires detention of the Defendant pending trial in this

case:

         (1)   There are no conditions or combination of conditions that would reasonably

assure the appearance of the Defendant as required and the safety of the community.

         The evidence against the Defendant meets the probable cause standard. The

Defendant was on bond for a felony offense at the time of this offense. Defendant is a

poor candidate for bond.

         The Defendant is committed to the custody of the United States Marshal or his

designated representative for confinement in a corrections facility separate, to the extent

practicable, from persons awaiting or serving sentences or being held in custody pending

appeal. The Defendant shall be afforded a reasonable opportunity for private

consultation with defense counsel. On order of a court of the United States or on request

of an attorney for the Government, the person in charge of the corrections facility shall
1/2
      Case 2:20-mj-02102 Document 11 Filed on 12/08/20 in TXSD Page 2 of 2




deliver the Defendant to the United States Marshal for the purpose of an appearance in

connection with a court proceeding.

       ORDERED on December 8, 2020.



                                                ____________________________
                                                Julie K. Hampton
                                                United States Magistrate Judge




2/2
